SUMMARY ORDER
Plaintiff-Counter-Defendant-Appellant Mary Ascione (“Ascione”) filed the instant employment discrimination action against her former employer, Defendant-Counter-Claimant-Appellee Pfizer, Inc. (“Pfizer”), alleging that she was wrongly denied promotions and then terminated on the basis of her gender, race, national origin, and age, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and New York State and New York City civil rights laws. Pfizer moved, in the court below, for summary judgment on all of Ascione’s claims. That motion was granted in its entirety. See Ascione v. Pfizer, Inc., 312 F.Supp.2d 572 (S.D.N.Y.2004). This appeal ensued.1
We assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal. Having reviewed de novo the grant of summary judgment, see Washington v. County of Rockland, 373 F.3d 310, 314-15 (2d Cir.2004), we affirm the dismissal of Ascione’s suit for substantially the reasons stated by the district court.
We have considered all of Ascione’s arguments on appeal and find them to be without merit. Therefore, the judgment of the district court is AFFIRMED.

. Ascione's complaint also stated a claim for defamation, which was dismissed below and is not pursued on appeal. Additionally, Pfizer filed a cross-claim for the recovery of property alleged to have been wrongfully retained by Ascione after her termination. The district court granted summary judgment to Pfizer on this claim, and Ascione does not appeal that ruling.